Name: 2002/251/EC: Commission Decision of 27 March 2002 concerning certain protective measures with regard to poultrymeat and certain fishery and aquaculture products intended for human consumption and imported from Thailand (Text with EEA relevance) (notified under document number C(2002) 1319)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  agricultural activity;  fisheries;  Asia and Oceania;  animal product;  international trade
 Date Published: 2002-03-28

 Avis juridique important|32002D02512002/251/EC: Commission Decision of 27 March 2002 concerning certain protective measures with regard to poultrymeat and certain fishery and aquaculture products intended for human consumption and imported from Thailand (Text with EEA relevance) (notified under document number C(2002) 1319) Official Journal L 084 , 28/03/2002 P. 0077 - 0078Commission Decisionof 27 March 2002concerning certain protective measures with regard to poultrymeat and certain fishery and aquaculture products intended for human consumption and imported from Thailand(notified under document number C(2002) 1319)(Text with EEA relevance)(2002/251/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) As regards, in particular, food, Article 53(1)(b)(iii) of Regulation (EC) No 17/2002 provides for the adoption of any appropriate interim measure where it is evident that food imported from a third country is likely to constitute a serious risk to human health, animal health or the environment.(2) In accordance with Directive 97/78/EC, the necessary measures must be adopted as regards the import of certain products from third countries where anything likely to constitute a serious danger for animal or human health appears or develops.(3) The presence of nitrofurans has been detected in poultrymeat and shrimps intended for human consumption and imported from Thailand.(4) Since the presence of this substance presents a potential risk for human health, all consignments of poultrymeat and shrimps imported from Thailand should be sampled and analysed in order to demonstrate their wholesomeness.(5) Regulation (EC) No 178/2002 has set up the Rapid Alert System for Food and recourse to it is appropriate for implementing the mutual information requirement laid down in Directive 97/78/EC.(6) This Decision will be reviewed in the light of the guarantees offered by the competent Thai authorities and on the basis of the results of the tests carried out by the Member States.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to poultrymeat and shrimps imported from Thailand.Article 21. Member States shall, using appropriate sampling plans and detection methods, subject each consignment of poultrymeat and each consignment of shrimps imported from Thailand to a chemical test in order to ensure that the products concerned do not present a danger to human health. This test must be carried out, in particular, with a view to detecting the presence of antimicrobial substances and in particular nitrofurans and their metabolites.2. Member States shall immediately inform the Commission of the results of the test referred in paragraph 1, making use of the Rapid Alert System for Food set up by Regulation (EC) No 178/2002.Article 3Member States shall not authorise the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the tests referred to in Article 2 are favourable.Article 4All expenditure incurred in applying this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall amend the measures they apply to imports in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the guarantees provided by the competent Thai authorities and of the results of the tests referred to in Article 2.Article 7This Decision is addressed to the Member States.Done at Brussels, 27 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 24, 30.1.1998, p. 9.